     Case 2:20-mj-30361-DUTY ECF No. 1 filed 09/08/20        PageID.1    Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                              Case No. 20-30361
                                                Originating No.20CR25


DEVIN CORY TETER,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

DEVIN CORY TETER, to answer to charges pending in another federal district,

and states:

       1. On September 5, 2020, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Northern District of

West Virginia based on an Indictment. Defendant is charged in that district with

violation of 18 USC Sections 922(g)(1) – Felon in Possession of a Firearm.


       2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).
   Case 2:20-mj-30361-DUTY ECF No. 1 filed 09/08/20        PageID.2     Page 2 of 2




      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                              Respectfully submitted,

                                              MATTHEW J. SCHNEIDER
                                              United States Attorney


                                              s/Craig Wininger
                                              CRAIG WININIGER
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              (313) 226-9100

Dated: September 8, 2020
